O’NIELL, J.
Relator was indicted by the grand jury on a charge of keeping a banking house, and conducting a banking game in which money was bet. When called for arraignment, he filed a motion to quash the indictment on the ground that two members of the grand jury were not men of well-known good character and standing, and were therefore not qualified to serve as grand jurors. He alleged specifically that one of them, whom he named, had been and was then openly and notoriously managing and assisting in the management of an illegal gambling game in the parish, and that another, whom he named, was notorious for permitting cock fights in his barn on Sundays, and for attending the fights and betting on them. The district judge, taking the view that the motion did not disclose a cause for which the indictment could legally be quashed, refused to hear evidence in support of the allegations, and overruled the motion.
Relator seeks by mandamus to compel the judge to hear evidence in support of his motion to quash the indictment.
Our opinion is that the ruling that the allegations of the motion did not disclose a cause for which the indictment could legally • be quashed was correct. If the qualifications of a member of the grand jury could be questioned in that collateral way, so might the qualifications of the judge or of any other officer of the court. The members of the grand jury, having been formally drawn and sworn, are at least de facto officers of the court.
It is true the statute requires that every member of the'grand jury shall “be a person of well-known good character and standing in the community.” Section 1 of Act 135 of 1898, p. 21T. But that is not a well-defined qualification, like citizenship, freedom from interdiction, etc. A person’s good character or standing in his community is largely a matter of individual opinion, depending upon each individual’s idea or standard of good character and morals. When the jury commissioners and the judge have passed favorably upon a person’s having a sufficiently good character and standing to serve as a *325grand juror, and he has been regularly drawn and sworn as such, his qualification in that respect is not subject to collateral attack. To hold otherwise would subject the moral character and standing of every member of every grand jury to trial without notice or opportunity to be heard; and it would hamper beyond tolerance the administration of justice.
The rule issued herein is recalled, and the relief prayed for by the relator is denied.
DAWKINS, J., dissents.